Citation Nr: 1401234	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for Tourette's syndrome.

2.  Entitlement to an increased evaluation in excess of 10 percent for chronic adjustment disorder with anxiety secondary to Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from March 2000 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a Neurological Disorders examination in March 2010.  However, the examination did not include an adequate opinion or discussion of the severity of the Veteran's Tourette's.  In April 2009 when the Veteran was examined, the examiner found that the Veteran's Tourette's was mild.  The examination opinion from the Veteran's March 2010 exam does not discuss the current level of severity, but only relays the Veteran's symptoms.  Accordingly, a new exam is needed to establish the Veteran's present level of disability, the severity of his Tourette's, the manifestations of the Veteran's Tourette's, and the impact to the Veteran's occupational activities.  

A new examination for the Veteran's chronic adjustment disorder secondary to Tourette's should also be provided to the Veteran.  While the mere passage of time since a previous VA examination does not, in and of itself, warrant additional development, in the present case, the Veteran was last examined four years ago.  Therefore, the April 2009 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124   (1991); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83   (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his Tourette's syndrome and chronic adjustment disorder disability since July 2011.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded a VA Neurological examination to assess the current severity of the Veteran's Tourette's syndrome.  The examiner must identify any manifestations of the Veteran's Tourette's syndrome, including any phonic tics, or grunts, and provide an assessment of the severity (mild, moderate, or severe) of the manifestations.  The VA examiner must review the Veteran's claims file. 

All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his chronic adjustment disorder secondary to Tourette's syndrome. The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran.  The examiner should comment on the extent to which this disability impairs the Veteran's occupational and social functioning.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder.

4.  Thereafter, readjudicate the Veteran's claims for an increased evaluation for Tourette's syndrome, and chronic adjustment disorder secondary to Tourette's syndrome.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


